 

 

Case 1:20-mc-00046 Document 3 Filed 03/27/20 USDC Colorado Page 1 of 3

IN UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

COURT OPERATIONS UNDER THE DISTRICT COURT GENERAL ORDER
EXIGENT CIRCUMSTANCES 2020-3
CREATED BY COVID-19

This order supersedes General Order 2020-2.

WHEREAS, the President of the United States has declared a state of emergency in
response to the spread of COVID-19 (coronavirus);

WHEREAS, the Governor of the State of Colorado has declared a state of emergency in

response to the spread of COVID-19 and has issued a state-wide “Stay at Home” order through
April 11, 2020;

WHEREAS, the Centers for Disease Control and Prevention, the Colorado Department of
Public Health and Environment, and the Denver Department of Public Health and Environment
have advised taking measures to slow the spread of the disease and precautions to reduce the
possibility of exposure to the virus;

WHEREAS, gatherings of people pose a threat to public health and safety, there are
limitations, due to various public health directives and general health concerns, on the ability of
the Court to obtain an adequate cross-section of the community for jury selection, and there are
difficulties in maintaining appropriate distance from other people during both jury trials and
court trials; and

WHEREAS, this Court continues to evaluate its response to the spread of COVID-19 and
recognizes the need to assist in the preservation of public safety and health while effectively
administering justice during this period of national emergency; it is hereby

ORDERED that, effective immediately and until May 1, 2020, only those persons with
official court business shall enter the courthouses and U.S. Probation Offices of the United States
District Court for the District of Colorado.

Persons having official court business include:

Court employees and contractors

Parties/Litigants

Counsel of record

Investigators or employees of counsel

Law Enforcement Officers and witnesses participating in hearings
Contract Court Interpreters

Individuals under supervision of the U.S. Probation Office

Others specifically authorized by a presiding judge

1
 

 

Case 1:20-mc-00046 Document 3 Filed 03/27/20 USDC Colorado Page 2 of 3

The COVID-19 entry restrictions imposed by General Order 2020-1 apply to all persons
having official court business. It is further

ORDERED that the Clerk’s Office and Probation Offices are closed to public entry. The
following protocols apply:

A. Filing Documents: Electronic filing via CM/ECF remains required for all attorneys
and remains available to pro se parties authorized to file electronically. All other filings must be
made either by U.S. Mail to the U.S. District Court Clerk’s Office, 901 19th Street Denver, CO
80294 or may be deposited in a drop box, during normal business hours, located inside the front
door of the Alfred A. Arraj Courthouse at 901 19th Street Denver, CO 80294. Additionally, for
the duration of this order, the Court will accept filings from unrepresented parties via email in
compliance with procedures published by the Clerk of Court.

B. Payments: During the term of this General Order, cash payments will no longer be
accepted. All payments shall be by check or money order, or by submitting a “Single
Transaction Credit Card Authorization Form,” via U.S. Mail or deposited into the drop box
located inside the front door of the Alfred A. Arraj Courthouse at 901 19th Street Denver, CO
80294. Further detailed instructions will be issued by the Clerk of Court.

C. The Clerk’s Office is not deemed “inaccessible” for purposes of computing filing
deadlines under Fed. R. Civ. P. 6(a)(3) or Fed. R. Crim. P. 45(a)(3) and is deemed “open” for the
purposes of Fed. R. Civ. P. 77(c). It is further

ORDERED that, effective immediately, all civil and criminal trials scheduled to
commence now through May 1, 2020 before any district or magistrate judge in any courthouse in
the District of Colorado are CONTINUED subject to further order of the presiding judicial
officer. It is further

ORDERED that all grand jury proceedings are SUSPENDED through May 1, 2020 and
therefore, pursuant to 18 U.S.C. § 3161, a grand jury within the District of Colorado is not
available during that period. It is further

ORDERED that initial appearances on indictments and complaints, detention hearings,
and hearings on violations of pretrial or supervised release or probation will take place by using
remote attendance and other social distancing means to the full extent practicable. Family
members of defendants, victims (as provided in 18 U.S.C. § 3771 (2020)), media, and members
of the public may attend such hearings via teleconference. A person who wants telephonic
access to a hearing may contact the Clerk’s Office (303-844-3433) in advance of the hearing to
obtain the dial-in information. All persons participating in a court proceeding remotely by
teleconference are prohibited, under penalty of contempt, from recording or broadcasting the
proceeding in any manner, It is further
 

 

Case 1:20-mc-00046 Document 3 Filed 03/27/20 USDC Colorado Page 3 of 3

ORDERED that Central Violations Bureau calendars set through May 1, 2020 are
CONTINUED. New dates for the cases scheduled on such dockets shall be reset without the
need to file any motions with the Court. It is further

ORDERED that all naturalization ceremonies scheduled through May 1, 2020, are
POSTPONED and will be rescheduled. It is further

ORDERED that all public and bar-related functions scheduled to take place in any
courthouse facility in the District of Colorado through May 1, 2020 are CANCELED.

The Court also provides notice to litigants, attorneys, and the public that the Court’s
judicial officers, to the extent practicable and at their discretion, will endeavor to reschedule
hearings or to convert hearings to telephonic appearances in an effort to minimize the need for
persons to travel to court, understanding that certain hearings may nevertheless require personal
appearances.

Dated at Denver, Colorado this 27" day of March, 2020.

BY THE COURT

PHILIP A. BRIMMER
Chief United States District Judge
